623 N.E.2d 268 (1993)
152 Ill. 2d 566
191 Ill. Dec. 23
PEOPLE, State of Illinois, Petitioner,
v.
Jose CORREA, Respondent.
No. 75474.
Supreme Court of Illinois.
September 15, 1993.
Motion by petitioner for expedited consideration of petition for leave to appeal and for summary reversal based on additional authority is allowed. The petition for leave to appeal is allowed.
In the exercise of this court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in the case of People v. Correa, (1993), 244 Ill.App.3d 307, 185 Ill. Dec. 561, 614 N.E.2d 1246, and to enter an order reversing the circuit court and remanding for further *269 proceedings consistent with United States v. Dixon (1993), 509 U.S. ___, 113 S. Ct. 2849, 125 L. Ed. 2d 556.